DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (hereinafter ‘Singh’, Pub. No. 2021/0200903) in view of Auld et al. (hereinafter ‘Auld’, Pub. No. 2013/0138967).

Regarding claims 1, 14 and 22, Singh teaches a system (with respective method and non-transitory computer readable medium) (Fig. 2A; [0030]) that processes media, the system comprising: 
a transceiver; a memory that stores instructions; and a processor coupled to the memory ([0078]), wherein execution of the instructions by the processor causes the processor to: 
receive, using the transceiver, a digital media asset captured by a media capture device and a dataset associated with the digital media asset ([0030]; [0031]; [0078]), 
generate a glyph ([0031]-[0033]; [0042]-[0045]);
([0031]-[0033]; [0042]-[0046]); and 
output the modified digital media asset ([0032]; [0074]; [0084]).
On the other hand, Singh does not explicitly teach generate a glyph that encodes a pointer to a network location, and outputting information for storage at the network location.
However, in an analogous art, Auld teaches a system that allows authentication of a given digital content. Auld teaches that after capturing content, authentication information for the content. The system allows a user to authenticate the content at his/her will/time. The content can display a Shortcode URL (210, fig. 2) (for accessing authentication at the storing server ([0035]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh’s invention with Auld’s feature of presenting an overlay glyph with a pointer to a network location for accessing the stored information for the benefit of allowing the user to authenticate the received content at his/her will and time.

  	Regarding claims 2 and 15, Singh and Auld teach further comprising: 
receiving a request from a requesting device to serve the information, the request including the pointer to the network location, wherein the information includes the dataset associated with the digital media asset; and serving the information to the requesting device (Auld: 210, Fig. 2; [0035]-[0042]).
  Regarding claims 3 and 16, Singh and Auld teach further comprising: 
(Auld: 1010, Fig. 10; [0053]).
  
Regarding claim 4, Singh and Auld teach wherein the dataset associated with the digital media asset includes metadata associated with capture of the digital media asset (Singh: [0024]-[0026]; [0031]; [0038]; [0043]. Auld: [0036]).

 	Regarding claims 5 and 17, Singh and Auld teach wherein execution of the instructions by the processor causes the processor to: 
generate a decrypted signature by decrypting an encrypted digital signature using a key, wherein the dataset associated with the digital media asset includes the encrypted digital signature, generate a hash based on the digital media asset, and verify that the hash matches the decrypted signature (Singh: [0032]; [0046]; [0076]; [0084]). 
 
Regarding claims 6 and 18, Singh and Auld teach further comprising receiving the key, wherein the key is a public key corresponding to the digital media asset, wherein the encrypted digital signature is encrypted by a private key corresponding to the public key  (Singh: [0032]; [0046]; [0076]; [0084]).


(Singh: [0046]; [0047]).

	 Regarding claim 8, Singh and Auld teach wherein the digital media asset includes image data (Singh: [0021]; [0037]; [0070]. Auld: [0035]; [0056]).

  	Regarding claim 10, Singh and Auld teach wherein the pointer to the network location includes a Uniform Resource Locator (URL) pointing to the network location (Auld: 210, Fig. 2; [0035]-[0042]).  

	Regarding claims 11 and 20, Singh and Auld teach further comprising: 
receiving one or more inputs from the requesting device after serving the information to the requesting device; and updating the information to identify, as part of the information, the one or more inputs from the requesting device (Singh: the data is constantly authenticated and if tampering is detected, the authentication is modified and transmitted to the users to notify them, [0047]-[0055]).  

	Regarding claims 12 and 21, Singh and Auld teach further comprising: 
serving the information to a second requesting device after updating the information (Singh: the data is constantly authenticated and if tampering is detected, the authentication is modified and transmitted to the users to notify them, [0047]-[0055]). 
(Auld: [0036]).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (hereinafter ‘Singh’, Pub. No. 2021/0200903) in view of Auld et al. (hereinafter ‘Auld’, Pub. No. 2013/0138967) in further view of Decoux et al. (hereinafter ‘Decoux’, Pub. No. 2021/0203508).

Regarding claim 9, Singh and Auld teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach wherein the glyph includes a quick response (QR) code.  
On the other hand, Decoux teaches a system that includes a QR code for a user to authenticate digital data ([0074]; [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh and Auld’s invention with Decoux’s feature of using QR code to authenticate digital content for the benefit of using a very popular medium to access content.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR S PARRA/Primary Examiner, Art Unit 2421